Citation Nr: 1723243	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  11-01 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for cause of death.  


ATTORNEY FOR THE BOARD

M. Thompson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from July 1967 to November 1969, with service in the Republic of Vietnam.  The Veteran died in October 2007; the Appellant claims as the surviving spouse.
This matter comes before the Board of Veteran's Appeals (Board) on appeal from a January 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Board remanded the case to the Agency of Original Jurisdiction (AOJ) in April 2014 and March 2016 for additional development and adjudication.  The case has since been returned to the Board for appellate review.  


FINDINGS OF FACT

The Veteran's diagnosis and treatment for hypertension was not incurred in, or aggravated by, active service.

There is no competent and credible evidence that the Veteran has a diagnosis of ischemic heart disease (IHD) or lung cancer or symptoms of a disability for IHD or lung cancer.  

Service-connected posttraumatic stress disorder (PTSD) did not cause or aggravate the Veteran's chronic obstructive pulmonary disease (COPD) or cardiac arrest.  


CONCLUSION OF LAW

The criteria for service connection for the Veterans cause of death are not met.  38 U.S.C.A. § 1101, 1110, 1111, 1153, 1310 (2016); 38 C.F.R. § 3.303, 3.306, 3.309, 3.312, 4.9 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA's duty to notify was satisfied by letters dated July 2009 and March 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records (STRs), as well as all identified and available post-service medical records, including South Texas Veterans Health Care Systems (HCS), Wilford Hall Medical Center (WHMC), Huntington VA Medical Center (VAMC), and Dr. H, are associated with the claims file.  The Appellant has not identified any additional available, outstanding records pertinent to the cause of death claim. 

The Appellant was afforded VA opinions in January 2012 and September 2016.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinions are adequate to decide the case.  The medical opinions are predicated on a full reading of the available service treatment records contained in the Veteran's claims file, consider all of the pertinent evidence of record, and are supported with a complete rationale.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Appellant in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.


II. Service Connection 

The law provides Dependency and Indemnity Compensation (DIC) for a spouse of a veteran who dies from a service-connected disability. See 38 U.S.C.A. § 1310.  A service-connected disability is one that was incurred in, or aggravated by, active service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a).

To establish service connection for the cause of a veteran's death, the evidence must show that a disability incurred in, or aggravated by, active service was the principal or contributory cause of death. See 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312 (a).  To constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death, or otherwise be etiologically related to the cause of death. 38 C.F.R. § 3.312 (b).

If a Veteran, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam Era, and has one of the specified diseases (to include ischemic heart disease and lung cancer) associated with exposure to certain herbicide agents (to include Agent Orange), such disease shall be considered to have been incurred in service, as due to the exposure to herbicides. 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).

In addition, service connection for certain chronic diseases, including hypertension, may be established on a presumptive basis by showing that the condition manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309(a); Fountain v. McDonald, 27 Vet. App. 258, 271-72 (2015).  Although the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

A.  Hypertension

The Veteran has a competent and credible diagnosis and treatment for hypertension.  Therefore, the issue of whether the hypertension was incurred in, or aggravated by, active service must be addressed prior to whether hypertension was the principal or contributory cause of the Veteran's death.  

The Appellant contends that the Veteran's hypertension was incurred in service.  However, as outlined below, the preponderance of the evidence of record demonstrates that this condition did not manifest during, within the year following, or as a result of, active service.  As such, service connection for hypertension cannot be established on a direct basis.  

The Veteran's service personnel records show that he served in the Republic of Vietnam.  His service treatment records are silent for any complaints, findings, treatment, or diagnoses related to elevated blood pressure or hypertension.  On October 1966 entrance physical examination report the Veteran's blood pressure was reported as 134/80.  On October 1969 separation examination the Veteran's blood pressure was reported as 120/88.  

On VA examination in April 1970 the Veteran's blood pressure was reported as 115/80.  The next appearance of the Veteran's blood pressure is in January 1998 Huntington VAMC records and was reported as 130/78.  The following appearance of the Veteran's blood pressure is in April 1998 in treatment records from Huntington VAMC which reported the pressure as 114/72.  Post service treatment records show that the Veteran had not been diagnosed with hypertension as of 1998.  

Based on the foregoing, there is no evidence that the Veteran's hypertension was manifested in service or to a compensable degree in the first year following his separation from active duty.  Consequently, service connection for hypertension on the basis that such became manifest in service and persisted, or on a presumptive basis (as a chronic disease under 38 U.S.C.A. § 1112), is not warranted.   Notably, there are no lay statements from the Veteran or the Appellant that allege (nor has the Appellant submitted competent evidence to show) that the Veteran had suffered from high blood pressure or hypertension continuously since service.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 295-96 (1997).  

The Appellant also provides the alternative theory of entitlement to the benefit sought.  The Appellant raises the question of whether the Veteran's hypertension is causally related to his exposure to Agent Orange, and herbicide agent, in service.  

Although there is evidence that the Veteran served in Vietnam and thus is presumed to have been exposed to an herbicide agent, hypertension is not listed among the diseases enumerated under 38 C.F.R. § 3.309(e); consequently, the herbicide agents presumptive provisions of 38 U.S.C.A. § 1116 do not apply as to this disability.  See also 75 Fed. Reg. 52,202 (Aug. 31, 2010) (explaining that since the term "ischemic heart disease," refers only to heart disease, it does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke).  

The United States Court of Appeals for the Federal Circuit nevertheless determined that a claimant who suffers from a disability that is not listed among those for which presumptive service is afforded based on exposure to Agent Orange is not precluded form establishing service connection.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 194).  There is, however, no competent evidence in the record of a possible nexus between the Veteran's hypertension and his service, to include exposure to an herbicide agent or Agent Orange.  

In this regard, it is noted that the Veteran's VA treatment records are silent for such an opinion.  VA also attempted to assist the Appellant by affording her a VA medical opinion in September 2016 to address the question of whether the claimed hypertension was caused by or related to the Veteran's military service, to include his exposure to an herbicide agent therein.  In the September 2016 VA examination report, the VA examiner opined that the Veteran's hypertension was less likely than not the result of the Veteran's presumed exposure to herbicide agents during service.  The examiner found that review of the Veteran's STRs and other medical records does not establish an exact timeline of diagnosis of hypertension, but does provide objective clinical evidence of the condition and its treatments.  There is no historical data or studies that were found which show causation of hypertension due to the exposure of herbicide agents, including Agent Orange.  The examiner also found that there is no objective clinical evidence to support the diagnosis of hypertension during the Veteran's active service.  The examiner found that the blood pressure readings on the Veteran's entrance and exit examinations are not suggestive of hypertension.  Therefore, the examiner opined that it is less likely than not that the Veteran's hypertension was directly related to service.  

The September 2016 VA medical opinion was provided by a certified physician's assistant (who is qualified to provide it), was based on a review of the entire claims file and includes a rationale for the opinion; it has substantial probative value.  Significantly, there is no competent evidence to the contrary; therefore, the September 2016 VA medical opinion is persuasive.  

The Appellant's claim relating the Veteran's hypertension to service or herbicide agent exposure during service is not competent evidence, as she is a layperson and lacks the training to opine regarding medical etiology.  The question of whether a disability of the vascular system may be etiologically related to service is one that is medical in nature and may not be resolved my mere lay observation.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (Whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board rather than a legal issue to be addressed by the Veterans' Court).  Hypertension is a disease of the vascular system and the record does not show that the Appellant has training or education in this medical field.  

In light of the foregoing, the Board concludes that the preponderance of the evidence is against the Appellant's claim of entitlement to service connection for hypertension in relation to being the principle or contributory cause of the Veteran's death.  Accordingly, it must be denied.  

B.  IHD, COPD, and Lung Cancer

There is no competent and credible evidence that the Veteran has a diagnosis of ischemic heart disease or lung cancer or symptoms of a disability for IHD or lung cancer.  

It is well-established that the existence of a current disability is the corner stone of any claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303; see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Court has held that this requirement "is satisfied when a claimant has a disability at the time of a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim."  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); but see Romanowsky v. Shinseki, 26 Vet. App. 289, 293-94 (2013) (holding the "when the record contains a recent diagnosis of a disability prior to a veteran filling a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.").

The Appellant contends that the Veteran developed IHD and lung cancer from herbicide agent exposure, including Agent Orange, from the Veteran's service in the Republic of Vietnam.  The Appellant also asserts that the Veteran's service-connected PTSD was of such severity as to cause or aggravate the Veteran's heart disease and respiratory condition.  

In May 1999 psychiatric records from Dr. H, a medical provider noted that the Veteran reported a medical history of chronic bronchitis, coronary artery disease (CAD) and hypercholesterolemia.  

On the January 2012 VA medical opinion for heart conditions, the examiner opined that the COPD and cardiac arrest are less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service-connected PTSD.  The examiner supported this opinion by rationalizing that based on the review of the medical records, the timeline and the examiner's clinical experience, there is no clear relationship between PTSD and heart or lung disease.  Smoking is definitely a risk factor for heart and lung disease.  Furthermore the examiner found that regardless of an established baseline for the severity of the COPD and cardiac arrest, the Veteran's COPD and cardiac arrest were not at least as likely as not aggravated beyond their natural progression by PTSD because there is no direct proven link between PTSD and COPD or cardiac arrest based on medical records and the examiner's clinical experience.  

The September 2016 VA examiner found that there was no objective clinical evidence available to support the diagnosis of IHD.  The examiner found that the Veteran was never diagnosed with any related heart conditions of angina or myocardial infarction, which are indicative of ischemic heart disease.  In April 2003 the Veteran reported that he had difficulty breathing and was evaluated for a possible pulmonary embolism.  However, relevant testing produced normal findings for the Veteran.  There was no diagnosis of ischemic heart disease prior to the Veteran's death.  And, as stated on the death certificate, the initiate cause of the cardiac arrest was respiratory arrest.  

In relation to the diagnosis of lung cancer, the record reflects that in the April 2003 WHMC records the Veteran reported to the emergency department complaining of chest pain and shortness of breath.   A computerized tomography (CT) scan of the chest was performed on the Veteran to rule out pulmonary embolism.  The findings indicated that there was a mass that may represent an infectious etiology like micro bacteria or tuberculosis as well as malignancy.  The medical provider recommended a clinical correlation for the mass.  The medical provider also found no evidence for pulmonary embolism.  

The dictation notes from the April 2003 WHMC indicate that the Veteran was complaining of shortness of breath and chest pains.  The Veteran stated that there is no history of similar pain.  The noted medical history is coronary artery disease, emphysema, chronic bronchitis (not on oxygen at home), hyperlipidemia, and PTSD.  The Veteran reported his social history as smoking 1 to 1 and 1/2 packs of cigarettes a day for over 40 years.  The medical provider found the Veteran's heart rate and rhythm to be regular and the respiratory system to be clear to auscultation bilaterally.  Because the CT scan was concerning for lung cancer, the medical provider recommended that a work up, to include a tissue biopsy, be done on the Veteran.  The Veteran chose to leave the hospital against medical advice and stated that he would follow up with his outpatient doctor.

Later in April 2003 the Veteran was admitted to South Texas HCS.  The medical provider diagnosed the Veteran with COPD exacerbation with bronchitis, hypertension, a right lung nodule that increased in size since July 2002, and hypoxia with oxygen dependence.  The medical provider noted that the Veteran presented with increased shortness of breath, subjective fever, and cough.  The Veteran reported that he was treated at WHMC several days prior to this visit and reported that he may have cancer.  The medical provider noted in the Veteran's social history that the Veteran reported that he currently smokes 1 pack of cigarettes per day and that he used to smoke 2 packs of cigarettes per day for 30 years.  The medical provider found that upon pulmonary examination the Veteran was positive for wheezing.  In regards to the right lung nodule, the medical provider found that the Veteran had risk factors of long term smoking.  The nodule can be seen on chest radiograph (chest X-ray or CXR) from July 2002 and it has increased in size.  The CT chest scan showed that the nodules were most likely infectious in etiology.  The Veteran is to follow up in the Lung Mass Clinic.  The record does not indicate that any follow-up testing was done with the Lung Mass Clinic or other related facility.  

As a result of the review of the medical records, including the above treatment, the September 2016 examiner found that there was no objective or clinical support of a diagnosis of lung cancer.  

The January 2012 VA medical opinion was provided by a certified medical provider (who is qualified to provide it), was based on a review of the entire claims file and includes a rationale for the opinion; it has substantial probative value.  Significantly, there is no competent evidence to the contrary; therefore, the January 2012 VA medical opinion is persuasive.  

The September 2016 VA medical opinion was provided by a certified physician's assistant (who is qualified to provide it), was based on a review of the entire claims file and includes a rationale for the opinion; it has substantial probative value.  Significantly, there is no competent evidence to the contrary; therefore, the September 2016 VA medical opinion is persuasive.

In the medical records, the Veteran reported his medical history for coronary artery disease to a psychiatric medical provider.  Although reporting medical history and symptoms to a medical provider adds credibility to what a patient reports for proper medical treatment, here, the Veteran reported a medical history that is not supported by the record.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  Therefore, this information from the Veteran is not found to be persuasive.  

The Appellant's claim relating the Veteran's IHD and lung cancer to service or herbicide agent exposure during service is not competent evidence, as she is a layperson and lacks the training to opine regarding medical etiology.  The question of whether a disability of the vascular or pulmonary system may be etiologically related to service is one that is medical in nature and may not be resolved by mere lay observation.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997)(noting that a Veteran is not competent to diagnose carcinoma or relate it to service).  The Appellant further alleges that the Veteran's COPD and cardiac arrest were approximately due to or the result of the Veteran's service-connected PTSD.  This question of etiology is also medical in nature and may not be resolved by mere lay observation.   See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (Whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board rather than a legal issue to be addressed by the Veterans' Court).  IHD, lung cancer, COPD and cardiac arrest are diseases of the vascular and pulmonary systems and the record does not show that the Appellant has training or education in these medical fields and is not competent to report the cause of death.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

In light of the foregoing, the Board concludes that the preponderance of the evidence is against the Appellant's claims of entitlement to service connection for IHD, lung cancer, and COPD and cardiac arrest as secondary to service-connected PTSD in relation to being the principle or contributory cause of the Veteran's death by cardiac arrest due to respiratory arrest.  Accordingly, all claims must be denied.  


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.  



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


